DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Golian (Reg. No. 54702) on February 24, 2022.
The application has been amended as follows: 

(Original) A computer-implemented data file management method, the method comprising:
generating a first transaction data block on a blockchain, the first transaction data block including a data file to be managed;
signing the first transaction data block by a first entity to commit the first transaction data block to the blockchain;

responsive to the request to edit, sending an edit request to the first entity for the data file, the edit request including the identifier corresponding to the second entity;
receiving a confirmation message from the first entity with a signature of the first entity;
generating a second transaction data block for the blockchain, the second transaction data block including the modification to the data file;
linking the second transaction data block to the first transaction data block on the blockchain; and
signing the second transaction data block by the first entity to commit the second transaction data block to the blockchain.
(Currently Amended) The computer-implemented method of claim 1, where the method includes:
receiving a request for the data file;
responsive to the request for the data file, tracing the second transaction data block of the blockchain back to the first transaction data block;
generating a current version of the data file by applying the modification to the data file in the second transaction data block to the data file in the first transaction data block in a sequence determined by an order of the first transaction data block and the second transaction data block[[s]] in the blockchain; and
returning the current version of the data file.
1, the method including:
receiving a subsequent request to edit the data file from a third entity, the subsequent request to edit including a subsequent modification of the data file and an identifier corresponding to the third entity;
responsive to the subsequent request to edit, sending a subsequent edit request to the first entity for the data file, the subsequent edit request including the identifier corresponding to the third entity;
receivingsubsequent confirmation message from the first entity with a subsequent signature of the first entity;
generating a third transaction data block for the blockchain, the third transaction data block including the subsequent modification to the data file;
linking the third transaction data block to the second transaction data block on the blockchain; and
signing the third transaction data block by the first entity to commit the third transaction data block to the blockchain.
(Currently Amended) The computer-implemented method of claim 3, where the method includes:
receiving a 
responsive to the transaction data block and the first transaction data block[[s]] of the blockchain; and
transaction data block and the subsequent modification to the data file in the third transaction data block[[s]] to the data file in the first transaction data block in a sequence determined by an order of the first transaction data block, the second transaction data block, and the third transaction data block[[s]] in the blockchain.
(Currently Amended) The computer-implemented method of claim 4, where each of one or more of the first transaction data block, the second transaction data block, and the third transaction data block[[s]] includes metadata identifying one or more entities that are authorized to perform at least one of edit the data file or access the data file.
(Currently Amended) The computer-implemented method of claim 5, where the method includes:
confirming, by the first entity invoking code in the first transaction data block, that a requesting entity making a request to perform a requested action with respect to the data file to be managed in the first transaction data block is permitted to perform the requested action based on the metadata identifying the one or more entities that are authorized to perform at least one of edit the data file or access the data file.
(Currently Amended) The computer-implemented method of claim 1, where each of [[the]] one or more of the first transaction data block and the second transaction data block[[s]] includes metadata identifying an entity corresponding to the second transaction data block.
(Original) A system for data file management, the system comprising:

one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereupon that, when executed by the processors, cause the processors to perform a computer-implemented method for data file management comprising:
generating a first transaction data block on a blockchain, the first transaction data block including a data file to be managed;
signing the first transaction data block by a first entity to commit the first transaction data block to the blockchain;
receiving a request to edit the data file from a second entity, the request to edit including a modification of the data file and an identifier corresponding to the second entity;
responsive to the request to edit, sending an edit request to the first entity for the data file, the edit request including the identifier corresponding to the second entity;
receiving a confirmation message from the first entity with a signature of the first entity;
generating a second transaction data block for the blockchain, the second transaction data block including the modification to the data file;
linking the second transaction data block to the first transaction data block on the blockchain; and
signing the second transaction data block by the first entity to commit the second transaction data block to the blockchain.
(Currently Amended) The system of claim 8, where the method includes:

responsive to the request for the data file, tracing the second transaction data block of the blockchain back to the first transaction data block;
generating a current version of the data file by applying the modification to the data file in the second transaction data block to the data file in the first transaction data block in a sequence determined by an order of the first transaction data block and the second transaction data block[[s]] in the blockchain; and
returning the current version of the data file.
(Currently Amended)The system of claim [[9]]8, the method including:
receiving a subsequent request to edit the data file from a third entity, the subsequent request to edit including a subsequent modification of the data file and an identifier corresponding to the third entity;
responsive to the subsequent request to edit, sending a subsequent edit request to the first entity for the data file, the subsequent edit request including the identifier corresponding to the third entity;
receivingsubsequent confirmation message from the first entity with a subsequent signature of the first entity;
generating a third transaction data block for the blockchain, the third transaction data block including the subsequent modification to the data file;
linking the third transaction data block to the second transaction data block on the blockchain; and
signing the third transaction data block by the first entity to commit the third transaction data block to the blockchain.

receiving a 
responsive to the transaction data block and the first transaction data block[[s]] of the blockchain; and
transaction data block and the subsequent modification to the data filed in the third transaction data block[[s]] to the data file in the first transaction data block in a sequence determined by an order of the first transaction data block, the second transaction data block, and the third transaction data block[[s]] in the blockchain.
(Currently Amended) The system of claim 11, where each of one or more of the first transaction data block, the second transaction data block, and the third transaction data block[[s]] includes metadata identifying one or more entities that are authorized to perform at least one of edit the data file or access the data file.
(Currently Amended) The system of claim 12, where:
the first transaction data block includes code that, when executed, confirms that a requesting entity making a request to perform a requested action with respect to the data file to be managed in the first transaction data block is permitted to perform the requested action based on the metadata identifying the one or more entities that are authorized to perform at least one of edit the data file or access the data file.
of the first transaction data block and the second transaction data block[[s]] includes metadata identifying an entity corresponding to the second transaction data block.
(Currently Amended) A computer storage medium having computer executable instructions stored thereon which, when executed by one or more processors, cause the processors to execute a data file management method comprising:




generating a first transaction data block on a blockchain, the first transaction data block including a data file to be managed;
signing the first transaction data block by a first entity to commit the first transaction data block to the blockchain;
receiving a request to edit the data file from a second entity, the request to edit including a modification of the data file and an identifier corresponding to the second entity;
responsive to the request to edit, sending an edit request to the first entity for the data file, the edit request including the identifier corresponding to the second entity;
receiving a confirmation message from the first entity with a signature of the first entity;
generating a second transaction data block for the blockchain, the second transaction data block including the modification to the data file;
linking the second transaction data block to the first transaction data block on the blockchain; and
signing the second transaction data block by the first entity to commit the second transaction data block to the blockchain.
(Currently Amended) The computer storage medium of claim 15, where the method includes:
receiving a request for the data file;
responsive to the request for the data file, tracing the second transaction data block of the blockchain back to the first transaction data block;
generating a current version of the data file by applying the modification to the data file in the second transaction data block to the data file in the first transaction data block in a sequence determined by an order of the first transaction data block and the second transaction data block[[s]] in the blockchain; and
returning the current version of the data file.
(Currently Amended) The computer storage medium of claim [[16]]15, the method including:

responsive to the subsequent request to edit, sending a subsequent edit request to the first entity for the data file, the subsequent edit request including the identifier corresponding to the third entity;
receivingsubsequent confirmation message from the first entity with a subsequent signature of the first entity;
generating a third transaction data block for the blockchain, the third transaction data block including the subsequent modification to the data file;
linking the third transaction data block to the second transaction data block on the blockchain; and
signing the third transaction data block by the first entity to commit the third transaction data block to the blockchain.
(Currently Amended) The computer storage medium of claim 17, where the method includes:
receiving a 
responsive to the transaction data block and the first transaction data block[[s]] of the blockchain; and
transaction data block and the subsequent modification to the data file in the third  transaction data block, the second transaction data block, and the third transaction data block[[s]] in the blockchain.
(Currently Amended) The computer storage medium of claim [[16]]18, where each of one or more of the first transaction data block, the second transaction data block, and the third transaction data block[[s]] includes metadata identifying one or more entities that are authorized to perform at least one of edit the data file or access the data file.
(Currently Amended) The computer storage medium of claim 19, where the method includes:
confirming, by the first entity invoking code in the first transaction data block, that a requesting entity making a request to perform a requested action with respect to the data file to be managed in the first transaction data block is permitted to perform the requested action based on the metadata identifying the one or more entities that are authorized to perform at least one of edit the data file or access the data file.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “generating a first transaction data block on a blockchain, the first transaction data block including a data file to be managed; signing the first transaction data block by a first entity to commit the first transaction data block to the blockchain; receiving a request to edit the data file from a second entity, the request to edit including a modification of the data file and an identifier corresponding to the second entity; responsive to the request to edit, 
The following is considered to be the closest prior art of record:
US Pre-Grant Publication 2018/0173719 – Bastide, Figures 3A-3B and paragraphs 4, 16, 19, and 23-24, teaches storing an original document in a genesis block and all document edits in subsequent blocks of the blockchain. 
US Pre-Grant Publication 2017/0237570 – Vandervort, Figures 2-3 and paragraphs 2, 8-9, and 29-30, teaches storing document edits in a blockchain as well as using the blockchain to recreate any version of the document.
US Pre-Grant Publication 2018/0349621 – Schvey, paragraph 55, teaches that genesis blocks are typically not signed.
US Pre-Grant Publication 2018/0294957 – O’Brien, paragraph 22, teaches that each block of the blockchain includes a hash key/signature except the genesis block.
US Pre-Grant Publication 2017/0300627 – Giordano, paragraph 47, teaches that each block of the blockchain includes a signature of the previous blocks except the genesis block. Giordano also teaches that a signature of the genesis block is generated and added to the second block of the blockchain.
US Pre-Grant Publication 2016/0191243 – MANNING, paragraph 69, teaches signing data and storing the signed data in a genesis block.
US Pre-Grant Publication 2020/0012763 – ARNGREN, paragraphs 16 and 41, teaches another device signing a block with the owner’s key.
However, combining all of these concepts together along with the limitations of “receiving a request to edit the data file from a second entity, the request to edit including a modification of the data file and an identifier corresponding to the second entity; responsive to the request to edit, sending an edit request to the first entity for the data file, the edit request including the identifier corresponding to the second entity; receiving a confirmation message from the first entity with a signature of the first entity; generating a second transaction data block for the blockchain, the second transaction data block including the modification to the data file; linking the second transaction data block to the first transaction data block on the blockchain; and signing the second transaction data block by the first entity to commit the second transaction data block to the blockchain" cannot be found in the cited prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. The Examiner would additionally note that the phrase “computer storage medium” has been defined to not include transitory signals in paragraph 116 of the written description. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 
The claims submitted on October 13, 2020 in combination with the Examiner Amendment cited above has overcome the potential prior art rejections. Also, the Terminal Disclaimer submitted on February 24, 2022 has overcome the potential Double Patenting rejection. Therefore, the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498